Filed 2/9/21 P. v. Boyer CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079635
           Plaintiff and Respondent,
                                                                                 (Super. Ct. No. 1484906)
                    v.

    ROBIN DUANE BOYER,                                                                    OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Stanislaus County. Ricardo
Cordova, Judge.
         Allen G. Weinberg, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Franson, J. and Meehan, J.
                                    INTRODUCTION
       A jury convicted appellant Robin Duane Boyer of involuntary manslaughter (Pen.
Code, § 192, subd. (b);1 count I) for the shooting death of Brandon Pacheco. The jury
found true that appellant personally inflicted the fatal injury and he personally used a
firearm (§ 12022.5, subd. (a)). He was also convicted of two counts of assault with a
firearm (§ 245, subd. (a)(2); counts II & III) stemming from the same incident, and
involving the same victim. In these counts, the jury also found true firearm
enhancements (§ 12022.5, subd. (a)). Appellant was sentenced to an aggregate prison
term of seven years.
       Appellant appealed and he raised various issues, including instructional error and
prosecutorial misconduct. In our unpublished opinion in People v. Boyer (Jan. 18, 2019,
F075321), we rejected a majority of his claims. We agreed with the parties, however,
that remand was required for the trial court to exercise new sentencing discretion
regarding the firearm enhancements. Our independent review also revealed errors
appearing in the abstract of judgment. We remanded the matter so the trial court could
exercise its new sentencing discretion and to amend the abstract of judgment as
appropriate. We otherwise affirmed appellant’s judgment.
       On February 20, 2019, appellant filed a petition for review with the California
Supreme Court. On March 27, 2019, our high court denied that petition.
       On June 17, 2019, the trial court declined to exercise its new sentencing discretion
to strike or dismiss the firearm enhancement found true in count I.2 The court also
ordered the abstract of judgment to be corrected in compliance with our prior disposition.




1      All future statutory references are to the Penal Code unless otherwise noted.
2      Appellant’s sentence was enhanced based on the firearm enhancement found true
in count I.


                                             2.
       On September 13, 2019, appellant filed a request for judicial notice with this court.
We were asked to take notice of the appellate record in People v. Boyer, case No.
F075321. On October 18, 2019, we granted that request.
         On January 17, 2020, appellant’s counsel filed a brief with this court that raised
no issues, but it asked us to review the record independently. (See People v. Wende
(1979) 25 Cal.3d 436.) That same day, we advised appellant in writing of his right to file
a supplemental brief. Appellant did not file any additional briefing.
         We have reviewed the appellate record. We determine that no arguable factual
or legal issues exist. (See People v. Wende, supra, 25 Cal.3d at p. 443.) Accordingly, we
again affirm appellant’s judgment.
                                     DISPOSITION
       The judgment is affirmed.




                                             3.